Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0000081
                                                        14-MAR-2014
                                                        01:50 PM
                           SCWC-13-0000081


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


      PHILIP HOWARD ZIMMERMAN, aka Howard Philip Zimmerman,

                 Petitioner/Defendant-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-13-0000081; CR. NO. 11-1-172K)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and

       Circuit Judge Chan, in place of Acoba, J., recused)


          Petitioner/Defendant-Appellant Philip Howard


Zimmerman’s application for writ of certiorari filed on


February 6, 2014, is hereby rejected. 


          DATED:   Honolulu, Hawai'i, March 14, 2014.

William H. Jameson, Jr.,
for petitioner                /s/ Mark E. Recktenwald


Linda L. Walton               /s/ Paula A. Nakayama

for respondent

                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Derrick H.M. Chan